MEMORANDUM DECISION
                                                                                FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                           Feb 02 2018, 6:10 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                       CLERK
                                                                            Indiana Supreme Court
court except for the purpose of establishing                                   Court of Appeals
                                                                                 and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
Madison, Indiana
                                                         Lee M. Stoy, Jr.
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Stefanie A. Vastine,                                     February 2, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         15A01-1709-CR-2063
        v.                                               Appeal from the Dearborn
                                                         Superior Court
State of Indiana,                                        The Honorable Jonathan N.
Appellee-Plaintiff.                                      Cleary, Judge
                                                         Trial Court Cause No.
                                                         15D01-1502-F6-43



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 15A01-1709-CR-2063 | February 2, 2018             Page 1 of 4
                                          Case Summary
[1]   Stefanie A. Vastine (“Vastine”) appeals from the revocation of her probation.

      She presents the sole issue of whether the trial court abused its discretion in

      ordering her to serve four years of her five-year suspended sentence. We affirm.



                                 Facts and Procedural History
[2]   Pursuant to a plea agreement, Vastine pleaded guilty to three Level 6 felonies:

      Possession of a Narcotic Drug,1 Maintaining a Common Nuisance,2 and

      Obstruction of Justice.3 The trial court accepted the plea, and sentenced

      Vastine in accordance with the agreement, imposing an aggregate sentence

      length of seven and one-half years, with five years suspended to probation.


[3]   In February 2017, Vastine agreed to several conditions of probation. The

      following month, the State requested a hearing, alleging that Vastine violated

      the conditions of her probation by committing the crime of escape. The trial

      court held a fact-finding hearing on August 10, 2017, at which Vastine admitted

      to leaving her residence and cutting off her monitoring bracelet. There was also

      evidence that Vastine had previously failed to return to a work-release program.




      1
          Ind. Code § 35-48-4-6(a).
      2
          I.C. § 35-48-4-13(b)(1).
      3
          I.C. § 35-44.1-2-2(a)(3).


      Court of Appeals of Indiana | Memorandum Decision 15A01-1709-CR-2063 | February 2, 2018   Page 2 of 4
[4]   In considering a sanction, the trial court reflected on the seriousness of

      Vastine’s underlying crimes as well as the nature of the violation, which had led

      to an additional felony conviction. The trial court ultimately determined that

      an “extreme intervention” was appropriate, Tr. at 33, and ordered Vastine to

      serve four years of the five-year suspended sentence, specifying that it would

      consider modifying the sanction if Vastine completed a therapeutic program.


[5]   Vastine now appeals.



                                 Discussion and Decision
[6]   Pursuant to Indiana Code Section 35-38-2-3(h), if the trial court finds that a

      probationer has violated a condition of probation, the court may impose one of

      several sanctions, including ordering “execution of all or part of the sentence

      that was suspended at the time of initial sentencing.” When a party challenges

      the sanction imposed, we review the court’s decision for an abuse of discretion,

      which occurs when the decision is “clearly against the logic and effect of the

      facts and circumstances.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007).


[7]   Vastine argues that the trial court abused its discretion by imposing a

      “significantly harsher sentence than was warranted by the circumstances.”

      Appellant’s Br. at 13. She mainly relies on Johnson v. State, 62 N.E.3d 1224

      (Ind. Ct. App. 2016), and asserts that her violation was merely “technical” in

      nature. Appellant’s Br. at 13. Yet, Johnson involved an individual with limited

      intellectual ability who had difficulty understanding the terms of his placement


      Court of Appeals of Indiana | Memorandum Decision 15A01-1709-CR-2063 | February 2, 2018   Page 3 of 4
       with community corrections. See Johnson, 62 N.E.3d at 1226-29. Moreover,

       unlike in Johnson and the cases cited therein, here, Vastine intentionally cut off

       her monitor, leading to a felony conviction; this was no mere technicality.


[8]    Vastine also asserts that she “readily admitted” to the violation, and that she

       “has serious medical conditions that make the severe sentence a significant

       hardship for both Vastine and the State.” Appellant’s Br. at 13. However,

       probation is “a matter of grace left to trial court discretion, not a right to which

       a criminal defendant is entitled.” Prewitt, 878 N.E.2d at 188. In this case, the

       trial court determined that Vastine’s admission to the violation and poor health

       were mitigating factors, but concluded that Vastine would benefit from a more

       severe sanction. Moreover, the trial court specifically recommended that

       Vastine participate in the purposeful incarceration program, which it had seen

       deliver “wonderful results” deserving of sentence modification. Tr. at 35.


[9]    Ultimately, we cannot say that the trial court abused its discretion in ordering

       Vastine to serve four years of the previously suspended five-year sentence.


[10]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 15A01-1709-CR-2063 | February 2, 2018   Page 4 of 4